 In the Matter of EURExAMARYLAND ASSURANCE CORPORATIONandINDUSTRIAL AND ORDINARY INSURANCE AGENTS UNIONNo. 21354,INDUSTRIAL AND ORDINARY INSURANCE AGENTS COUNCILCase No. R-1567SECOND AMENDMENT TO DIRECTION OF ELECTIONDecember 1, 1939On November 6, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election,' andon November 14, 1939, an Amendment to Direction of Election,2 inthe above-entitled proceeding, the election to be held as early as pos-sible but not later than thirty (30) days from the date of the Directionof Election issued on November 6, 1939, under the direction and super-vision of the Regional Director for the Fifth Region (Baltimore,Maryland).On November 3, 1939, Industrial and Ordinary Insurance AgentsUnion No. 21354, Industrial and Ordinary Insurance Agents Council,herein called the Council, filed with the said Regional Director chargesalleging that the Company has engaged in and is engaging in certainunfair labor practices.The Board, being advised by the RegionalDirector that further time is necessary in order to investigate thecharges and that the Council requests that the election be postponeduntil a final determination of the charges is made, hereby amends itsDirection of Election, as amended, by striking therefrom the words"not later than thirty (30) days" and substituting therefor the words"not later than sixty (60) days."117 N. L.R. B. 381.217 N. L. R. B. 385.18 N. L. R. B., No. 5.36